Order and judgment directing judgment against the defendant in the sum of $2,350 for alimony arrears and modifying the judgment of separation filed in 1960 by reducing provisions for plaintiff’s support from the sum of $325 per week to the sum of $200 per week and awarding the sum of $350 as additional counsel fees to the plaintiff, unanimously modified, on the law and on the facts, by granting judgment in favor of the plaintiff against the defendant in the sum of $9,975 for accumulated alimony arrears and modifying the judgment of separation herein by reducing the provisions for plaintiff’s support from the sum of $325 per week to the sum of $250 per week and increasing the award of additional counsel fees to the plaintiff from the sum of $350 to the sum of $1,000, with $50 costs to the plaintiff. A review of the record indicates that defendant has sufficient income to provide the pajunents as modified. Settle order on notice. Concur — Botein, P. J., Breitel, Stevens, Eager and Staley, JJ.